{¶ 23} I respectfully dissent. I believe the record demonstrates that the trial court's actions were proper.
 {¶ 24} I find that the trial court was correct in convicting appellant for violating Strongsville Codified Ordinance 1272.07 and 1252.03 based on Mr. Biondillo's testimony. At trial, Mr. Biondillo testified as to the ordinances, appellant's business website and the signs at appellant's home. The findings of the trial court were supported by competent and credible evidence, including appellant's own admissions.
 {¶ 25} The evidence taken as a whole, demonstrates that the court did not lose its way in convicting appellant. Accordingly, I would overrule appellant's two assignments of error and affirm the trial court's decision.